Citation Nr: 1727556	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Attorney


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel





INTRODUCTION

The Veteran served on initial active duty for training from March 9, 1967 to July 8, 1967, with additional periods of active duty for training from August 5, 1967 to August 19, 1967, May 25, 1968 to June 8, 1968, May 3, 1969 to May 18, 1969, May 2, 1970 to May 17, 1970, and May 1, 1971 to May 16, 1971 with the Army National Guard until his discharge in May 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2014, The Veteran requested a hearing before the Board.  In August 2015, the Veteran's attorney withdrew the request for a hearing.  A Board hearing was subsequently scheduled for the Veteran in March 2016; however, this hearing was cancelled and pursuant to information in the electronic Veterans Appeals Control and Locator System (VACOLS), it was requested by the Veteran's representative that the Veteran's appeal be sent to the Board.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during service, or any period of ADT or IDT, and is not otherwise attributable to service.

2.  The Veteran's tinnitus was not manifest during service, or any period of ADT or IDT, and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, or any period of ADT or IDT.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2016).

2.  Tinnitus was not incurred in active service, or any period of ADT or IDT.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in an April 2011 letter sent prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination which contains a description of the history of bilateral hearing loss and tinnitus; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in or aggravated by service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of active duty for training (ADT) or inactive duty training (IDT) associated with enlistment in a Reserve component of one of the Armed Forces.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131.  The fact that a claimant has established status as a veteran for purposes of other periods of service does not obviate the requirement for establishing veteran status for purposes of the period of ADT or IDT on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service." 38 U.S.C.A. § 101 (2) (West 2014); 38 C.F.R. § 3.1 (d) (2016).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a) (2016). 

Thus, in order to establish "veteran" status with respect to a period of ADT or IDT, and therefore eligibility for service connection, the record must establish that a claimant was disabled or died due to a disease or injury incurred or aggravated in the line of duty during a period of ADT, or that he or she was disabled or died from an injury (or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident) incurred or aggravated in the line of duty during a period of IDT.  See Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).

Establishing entitlement to service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303 (a).

The Veteran is service-connected for a low back disability which the Board in a June 1999 decision determined had its onset during a period of IDT in August 1967, a period under 38 C.F.R. § 3.6 (d), which qualifies as "active" service and confers "veteran status" for that period of IDT.  38 U.S.C.A. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6 (a).  The Board notes that sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, are among those chronic conditions listed in 38 C.F.R. § 3.309.  However, regarding ADT and IDT, the presumptions available to a claimant are limited.  While the presumption of soundness may apply for veterans who have achieved "veteran" status, it is only applicable where an examination was conducted at entry into the specific period of ADT.  Further, the presumption of aggravation is never applicable to periods of ADT, even if the claimant has achieved "veteran" status during a prior period of service.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Also, a claimant whose claim is based on a period of ADT can never be entitled to the presumption of service connection for chronic diseases.  Smith, 24 Vet. App. at 47.  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Hearing Loss

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service department audiometric readings prior to January 1, 1967 must be converted from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units.  As such, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard as outlined below.  

With regard to audiometric data between January 1, 1967 and December 31, 1970, the Veteran had one audiometric examination in June 1967.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  Thus, after December 31, 1970, the Board assumes the ISO-ANSI standard was used and no conversion is needed.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  


On the June 1966 entrance examination, audiological evaluation revealed that puretone thresholds, in decibels (and as converted), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
	  0
Not Recorded
-5
LEFT
35
15
0
Not Recorded
 5

On the June 1967 release from ADT examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
10
10
0
5
0

Converted to ISO-ANSI standard:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
25
20
10
15
5

On the Veteran's May 1971 examination for his National Guard service, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not Recorded
15
LEFT
0
0
0
Not Recorded
0

Thereafter, there was no examination of record prior to the Veteran being discharged from his National Guard service.  Though the Veteran's June 1966 and May 1971 audiological evaluations did not record the rating at 3000 Hertz, his June 1967 audiological examination, which occurred during his period of active duty service for training, revealed normal hearing per 38 C.F.R. § 3.385.  The STRs do not reveal complaints, findings, treatment, or diagnosis of bilateral hearing loss during active service for training, ADT, or IDT.  

Post-service private records initially show hearing loss per 38 C.F.R. § 3.385 in a June 2008 audiological evaluation.  The Veteran was diagnosed with mild to high frequency hearing loss.  During his October 2008 audiological evaluation, the Veteran indicated that he was exposed to night club music.

In May 2012, the Veteran was afforded a VA examination.  Audiological testing revealed sensorineural hearing loss bilaterally.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The hearing loss met the requirements of 38 C.F.R. § 3.385.  The Veteran indicated that he was exposed to artillery noises during ADT.  He denied any occupational (30 years as an x-ray technician) or recreational noise exposure.  The VA examiner noted that the inservice audiological testings were all normal.  The VA examiner opined that the Veteran's hearing loss was not as likely related to military service.

The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)  

The Board has considered the Veteran's own opinion that his hearing loss resulted from inservice acoustic trauma.  However, as a lay person in the field of medicine, his opinion is outweighed by the VA medical opinion of record, which considered all prior evidence of record.  Further, the Veteran is competent to report that he had hearing loss, but is not qualified to state his exact Hertz levels.  The audiologist is so qualified.  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Veteran's bilateral hearing loss is not attributable to service.  Though the Veteran stated that his exposure to artillery noises during his ADT caused his bilateral hearing loss, the VA examiner found that his inservice audiological testings were all normal.  Bilateral hearing loss was not reported during active duty service for training, National Guard service, and was not mentioned by the Veteran on his 1993 and 2010 applications for service connection.  Further, the Veteran stated during his October 2008 audiological evaluation that he did have some recreational noise exposure.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Tinnitus

The STRs do not reveal complaints, findings, treatment, or diagnosis of tinnitus during active duty service for training, ADT, or IDT.  

Post-service, when the Veteran applied for VA service connection benefits in January 1993 and July 2010, he did not report tinnitus.  In his June 2008 private ear examination, the Veteran indicated that he had tinnitus in both ears for years, but it had been worse for the last 2-3 weeks.  The physician diagnosed the Veteran with tinnitus.  During an October 2008 private examination, the Veteran complained of mild tinnitus for years, but that it had been getting worse in recent years.  He stated that he had been exposed to night club music.

In January 2011, the Veteran's attorney stated that the Veteran suffers from tinnitus as a result of being exposed to loud noises when he worked around heavy artillery.

In May 2012, the Veteran was afforded a VA examination.  The Veteran reported that his tinnitus began six years earlier when trying to go to sleep.  His tinnitus became continuous bilaterally.  The VA examiner opined that the Veteran's tinnitus was less likely than not (less than a 50 percent probability) caused by or the result of military noise as date and circumstances of tinnitus onset does not match the Veteran's period of military service.

As noted, there were no complaints or diagnosis of tinnitus during service.  The Board may consider silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2012); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan (Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the STRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

Second, if the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the STRs appear complete and had the Veteran complained of tinnitus, it would have been recorded.  The STRs are replete with other medical documentation and it is reasonable to find that the tinnitus would have been recorded, had he reported it.  The Veteran made two claims of service connection in 1993 and 2010. At those times, he did not report that he had tinnitus.  At his VA examination, he reported that the tinnitus had existed for a six years, which would apparently have post-dated service.  

The Board finds persuasive the fact that tinnitus was not reported during active service, National Guard service, and was not mentioned by the Veteran on his 1993 and 2010 applications for service connection.  When the Veteran was examined for tinnitus in 2008, he reported to the physician that he was exposed to some recreational noise and that the onset was six years prior with it progressively getting worse.  Thus, the 2012 VA examiner had bases for her conclusion that the Veteran's current tinnitus is not etiologically related to his military service.  The VA examiner's opinion, rendered by a medical professional, an audiologist, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  Service connection for tinnitus is not warranted.




							(Continued on the next page)

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


